Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2014/0025129 A1 discloses delivering prompts according to a selected protocol (para [0051], [0073], [0096]).  US 6,154,673 discloses selecting a type of language for the prompt (col 3, ln 9-17).  The prior art does not teach or suggest “select a predetermined response activity and an associated level of difficulty from a plurality of response activities to test at least one of a psychomotor ability of the patient and a cognitive ability of the patient” and “request the patient to perform the predetermined response activity within a predetermined amount of time,” as claimed in claim 1.  The prior art does not teach or suggest “select a predetermined response activity and an associated level of difficulty from a plurality of response activities to substantially confirm that a person performing the response activity is the patient,” as claimed in claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 36.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 36, which was non-elected without traverse.  Accordingly, claim 36 has been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/Primary Examiner, Art Unit 3791